Mitchell, Ch. J.
(After stating the case.) The only question, which it is, at present, nece--oiy to decide, is, whether the plea to the jurisdiction of the justice, ought to have been held sufficient ?
The decision of this question must depend upon the construction of our statutes relating to thi-- subject : in one of which, it is enacted, “ that all suits and prosecution®, cognizable before an assistant, or justice of the peace, shall be made and prosecuted in those towns only, where the plaintiff or defendant dwells, unless there he no authority, which may lawfully try the cause, in either of ¡,nul towns; in which case, the plaintiff may bring his suit before an assistant, or *121justice of the peace, in one of the next adjoining (owns to the pface of his abode.” (a)
In the declaration, it is averred, that there was no authority in the town of Woodbridge, who could lawfully try the cause. The legislature, by the provisions of this statute, intended, as far as possible, to guard the citizens against the
unruly and revengeful passions of each other, and prevent their making use of legal process, in suits of small consequence, for the purpose of vexation.
A defendant is still liable, by statute, to be called at the pleasure of the plaintiff, from a remote part of the state, to the town where the plaintiff dwells, when the parties live at a distance from each other.
The statute on which this suit is founded, requires, that one half of the penalty recovered for the offence, be paid to she treasury of the town where the offence is committed. In pursuance of which, the town of Woodbridge would be entitled to one moiety of the penalty.
A third statute directs, that all fines, forfeitures and penalties, imposed by the judgment of an assistant or justice of the peace, for any matter of delinquency, shall belong to the treasury of the town where such judgment is rendered. (b)
From a view of these statutes, it appears, that justice Twining, holding his court in the town of New-Haven, could not have jurisdiction of this cause ; otherwise, the provisions of the two last mentioned statutes, could not be complied with; since, one of them requires, that one half of the penalty should be paid to the town of Woodbridge, the place where the offence was committed, and the other directs, that the town of New-Haven, the place where the judgment was rendered, should be entitled to the same moiety. Under the circumstances of this case, therefore, justice Twining should have held his court in the town of Woodbridge; which would *122fcavc enabled liim to comply with the requisitions of the two last mentioned statutes ; and, at the íame time, the proceedings would have been in perfect conformity with the provisions of the statute first recited.
In this opinion ail the Judges severally concurred.
Jndsrment affirmed-

 1 Stat. Cqoann. tit. 6. c. 1. s. 6.


 Ibid, tit. 69, c. 1. s. 5.